208 U.S. 250 (1908)
MISSOURI VALLEY LAND COMPANY
v.
WRICH.
No. 102.
Supreme Court of United States.
Argued January 10, 1908.
Decided February 3, 1908.
ERROR TO THE SUPREME COURT OF THE STATE OF NEBRASKA.
Mr. Charles A. Clark for plaintiff in error.
Mr. James H. Van Dusen, with whom Mr. Edward F. Colladay was on the brief, for defendant in error.[1]
MR. JUSTICE WHITE delivered the opinion of the court.
This case was argued with Missouri Valley Land Co. v. Wiese, No. 101, of this term, just decided, ante, p. 234, and in all essential particulars the two cases are alike. Wrich purchased his land in 1881 from the Union Pacific Railroad Company and received his deed in 1890. The land lay within overlap grants to the Union Pacific Company and the Sioux City and Pacific Railroad Company. Wrich took possession immediately after his purchase, and ever afterwards held and claimed the land as his own. In September, 1893, he undertook *251 to make a cash entry of the land under the act of 1887, as did his neighbor Wiese. All the questions involved in the Wiese case are present in this, and, for the reasons given in the opinion in the former, the judgment of the Supreme Court of Nebraska in this case must be
Affirmed.
NOTES
[1]  For abstracts of arguments see ante, p. 234.